                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
Septe                                                Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     December 9, 2019

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

        Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

       The Government respectfully submits this letter pursuant to the Court’s November 25,
2019, request that the Government provide a page-by-page analysis of when each page in the 417
documents (the “417 Documents”)1 that were produced to the defendant in discovery in May 2018
was identified as responsive to the search warrants in this case. For the reasons that follow, the
Government submits that the Court should deny the defendant’s motion to suppress and permit the
Government to rely on 2,978 of the 3,104 pages constituting the 417 Documents. These pages
were identified for seizure pursuant to the warrants by April 2017, or are pages for which Sadr has
no standing to seek suppression.

        I.     Background

       The Government has completed its analysis of each page contained in the 417 Documents
and believes that the results demonstrate that the procedures used to seize these documents were
consistent with the Fourth Amendment. As the Government detailed in its October 30, 2019
memorandum in opposition (the “Government’s Opposition”) to the defendant’s motion to
suppress, the Manhattan District Attorney’s Office (“DANY”) reviewed the provider data it
received pursuant to warrants to search 37 electronic accounts, seven of which belonged to the
defendant (the “Sadr Accounts”), and 30 of which belonged to third parties (the “Non-Sadr
Accounts”). During this review, DANY identified the materials to be seized pursuant to the
warrants by, among other methods, printing the documents, saving the documents as PDFs to


1
  The 417 Documents were referenced in the parties’ briefing as the “May 2018 Pertinent
Documents” or the “420 Documents.” The parties agreed that three of the documents were subject
to spousal privilege, and they therefore have been removed from the universe the Government
analyzed.
The Honorable Alison J. Nathan, U.S.D.J.
December 9, 2019
Page 2

folders in the DANY network drive, and identifying the documents in internal emails, timelines,
memos, and other work product.

        DANY’s review pursuant to the warrants was completed by April 2017, and DANY
delivered to the U.S. Attorney’s Office (the “USAO”) a set of hard-copy binders (the “USAO
Binders”) containing documents and portions of documents that DANY had identified for seizure
and characterized as “hot documents.” As discussed in the Government’s Opposition, some of the
documents in the USAO Binders were portions of complete documents – for example, a parent
email without its attachment, or a parent email with some of its attachments but not others. At
times between April 2017 and when the Government produced discovery in May 2018, DANY
paralegals were instructed to query the data obtained by DANY from providers pursuant to the
search warrants to retrieve complete versions of documents that previously had been identified for
seizure pursuant to the warrants, or to query the database to retrieve documents that members of
the DANY team had previously identified for seizure but had not yet segregated. The DANY team
also conducted some limited, new searches in the database, including to retrieve documents
responsive to Sadr’s bail motion.

       II.     Findings

        In response to the Court’s inquiry, the Government reviewed each of the 3,104 pages in
the set of 417 Documents and sought to determine the approximate timeframe in which each page
was initially identified by DANY as being subject to seizure during review of the provider data.
In connection with its review, the Government reached the following conclusions, which fit
roughly into 13 categories, with respect to 2,978 of the 3,104 pages in the set of 417 Documents:

       1. USAO Binders – 1,590 of the pages in the set of 417 Documents were also located in
          the current versions of the USAO Binders, which DANY provided to the USAO in
          April 2017.2

       2. April 2017 or Earlier PDF Date Modified – 385 of the pages in the set of 417
          Documents are currently located in DANY’s electronic folders and have an electronic
          “modified” date of April 2017 or earlier. The “modified” date generally reflects the
          last time the file was saved, printed to PDF, or otherwise altered by, for example,
          converting the PDF to a text-searchable file.

       3. April 2017 or Earlier Print Date – 63 of the pages in the set of 417 Documents contain
          a physical “print date” in or before April 2017, which is printed on the bottom of the
          page and indicates when the page was either printed to PDF or in hard copy. These

2
 The USAO Binders that DANY provided to the USAO in April 2017 do not reflect the entire
universe of documents DANY had seized by that point. The USAO Binders contain only a subset
of those documents, which DANY viewed as the “hot” documents. When DANY created the May
2018 discovery production for defense, it included many of the documents that it had already
provided to the USAO in the USAO Binders, as well as other documents that DANY had identified
as responsive but had not previously provided to the USAO.
The Honorable Alison J. Nathan, U.S.D.J.
December 9, 2019
Page 3

          print dates either appear at the bottom of the page in the May 2018 production, or
          appear on an identical document located in DANY’s electronic or hard copy folders.

       4. Identical Content Identified by April 2017 – The contents of 26 pages, which come
          from three emails, were identified for seizure by April 2017 but in a somewhat different
          format than what was produced in the 417 Documents. Two of the three documents
          have identical content in the identified version and the produced version, but that
          content fits on a different number of pages in each version. In the third document, the
          print appears to be different sizes in the identified and produced versions.

       5. Attachment - Identified Parent Email by April 2017 – 184 of the pages in the set of 417
          Documents are from email attachments where DANY identified for seizure the parent
          email by April 2017, but where DANY has not found evidence that it specifically
          identified the attachments by April 2017.

       6. Attachment - Identified Related Parent Email by April 2017 – 188 of the pages in the
          set of 417 Documents are from email attachments where a related version of the parent
          email was identified for seizure by April 2017. Specifically, the Government found
          evidence that, for 57 pages of attachments, a version of the parent email containing
          fewer messages in the email chain than were contained in the version that was
          ultimately produced was identified by April 2017. The Government found evidence
          that, for 131 pages of attachments, a version of the parent email containing more
          messages in the email chain than were contained in the version that was ultimately
          produced was identified by April 2017.

       7. Identified Related Version by April 2017 – 46 of the pages in the set of 417 Documents
          are pages from emails for which a related version of the email was identified for seizure
          by April 2017. Specifically, 33 of the pages are from email threads where DANY
          identified by April 2017 a version of the email thread containing fewer messages than
          ultimately were produced as part of the 417 Documents. Five of the pages are from
          email threads where DANY identified by April 2017 a version of the email exchange
          containing fewer messages than were ultimately produced as part of the 417
          Documents, and which were referenced in an internal memo and an internal timeline
          DANY created by April 2017. Eight of the pages are from emails where DANY
          identified by April 2017 a version of the email thread containing more messages than
          ultimately were produced as part of the 417 Documents.

       8. Identified Related Version and Attachment by April 2017 – Six of the pages in the set
          of 417 Documents are from four parent emails for which a version of the parent email
          with fewer messages than contained in the produced version and its attachment(s) were
          identified for seizure prior to April 2017.

       9. Parent Email - Attachment Identified by April 2017 – One of the pages in the set of
          417 Documents is the parent email to an attachment that DANY identified prior to April
          2017.
The Honorable Alison J. Nathan, U.S.D.J.
December 9, 2019
Page 4


       10. Other Portions of Document Identified by April 2017 – Four of the pages in the set of
           417 Documents are excerpts from a document from which other pages were identified
           for seizure by April 2017.

       11. Referenced in Document Created by April 2017 – 36 of the pages in the set of 417
           Documents are from documents that were identified in DANY work product that was
           created prior to April 2017, based on their evidentiary value in the ongoing
           investigation, which demonstrates that those pages had been identified for seizure
           pursuant to the search warrants prior to April 2017. One of the pages was attached to
           an email an individual at DANY sent prior to April 2017.

       12. Non-Sadr Document – 440 pages from the set of 417 Documents are from Non-Sadr
           email accounts.

       13. Subpoena Return – 9 pages from the set of 417 Documents were obtained pursuant to
           a grand jury subpoena rather than a search warrant.

     In summary, the Government has categorized 2,978 of the 3,104 pages in the set of 417
Documents as follows:3

                                         Category                                         Page #
1    Contained in USAO Binders                                                              1590
2    April 2017 or Earlier PDF Date Modified                                                 385
3    April 2017 or Earlier Print Date                                                         63
4    Identical Content Identified by April 2017                                               26
5    Attachment - Identified Parent Email by April 2017                                      184
6    Attachment - Identified Related Parent Email by April 2017                              188
7    Identified Related Version by April 2017                                                 46
8    Identified Related Version and Attachment by April 2017                                   6
9    Parent Email - Attachment Identified by April 2017                                        1
10   Other Portions of Document Identified by April 2017                                       4
11   Referenced in Document Created by April 2017                                             36
12   Non-Sadr Document                                                                       440
13   Subpoena Return                                                                           9


3
  Where the Government found multiple sources supporting the conclusion that a page was
identified in or before April 2017, it has not cited every source. For example, a page in the April
2017 USAO Binders that has a print date on the bottom of the page indicating that it was printed
in 2016 may be classified as either “USAO Binder” or “April 2017 or Earlier Print Date.” In
addition, all confirmed Non-Sadr pages have been classified as Non-Sadr, even if they were in the
USAO Binders.
The Honorable Alison J. Nathan, U.S.D.J.
December 9, 2019
Page 5

       III.    Argument

        The Court should deny the defendant’s motion to suppress with respect to the 2,978 pages
from the 417 Documents described above. DANY identified the vast majority of those pages for
seizure pursuant to the warrants by April 2017. The arguments set forth in the Government’s
Opposition establish the reasonableness of the search that led to the identification of these
documents, and the Government should be permitted to use this evidence at trial. The Government
will not rely on the 126 pages from the set of 417 Documents for which it could not locate evidence
that the pages were identified for seizure by April 2017.

        The Government’s analysis demonstrates that a total of 2,064 individual pages were
identified for seizure by April 2017 in connection with reasonable searches conducted pursuant to
the warrants. See, e.g., United States v. Mendlowitz, 17 Cr. 248 (VSB), 2019 WL 1017533, at *11
(S.D.N.Y. Mar. 2, 2019) (“I find that the Government exercised the appropriate diligence by
beginning its review in approximately October 2015, two months after the execution of the Search
Warrant and after the relevant portions of the hard drives had been copied onto text-searchable
software platforms, and completing the review before the return of the Indictment in April 2017.”).
This includes pages that match pages from the USAO Binders, pages with an April 2017 or earlier
PDF date modified, pages with an April 2017 or earlier print date at the bottom of the page, and
pages with identical content that was identified by April 2017, but which was produced in a slightly
different format.

        Separately, an additional 449 pages are not subject to challenge by Sadr because they are
confirmed Non-Sadr documents (440 pages) or because they are part of a subpoena return (nine
pages).

        The remaining 465 pages, the which are part of email threads and attachments that DANY
identified by April 2017, or were referenced in DANY work product created by April 2017, but
for which the Government has not found evidence that the specific pages were segregated by that
time similarly should not be subject to suppression. This is because there is no constitutional
requirement that entire documents be segregated once they are identified as responsive to a search
warrant, and a suppression remedy is not warranted based on the Government’s inability to re-
create every step of a lengthy and complicated review that was completed more than two years
ago. Judge Rakoff’s opinion in United States v. Lumiere, 16 Cr. 483 (JSR), 2016 WL 7188149
(S.D.N.Y. Nov. 29, 2017) is instructive on this point. In Lumiere, the defendant moved to suppress
search warrant evidence based on “the Government’s purported failure to ‘segregate’ documents
within the scope of the warrant from documents outside the scope of the warrant.” Id. at *3. “The
Court rejected [the defendant’s] attempt to constitutionalize document review procedures” in this
way. Id. at *5; see also Mendlowitz, 2019 WL 1017533, at *12 (noting that “the Warrant did not
require any specific procedure for review of the ESI”). The Court reasoned that the agents had
satisfied the Fourth Amendment because they “review[ed] the seized devices for responsive
evidence” and “identified” that evidence. Lumiere, 2016 WL 7188149, at *3. That the responsive,
identified evidence was not also segregated was not material to the Court’s analysis. The Court
was satisfied that the reviewing agent in that case “relied on remembering the locations of
particular records” and could “instruct forensic examiners to retrieve records they want to review
The Honorable Alison J. Nathan, U.S.D.J.
December 9, 2019
Page 6

in further detail.” Id. “[T]hose methods did not strike the [Lumiere] Court as constitutionally
unreasonable.” Id.

        The search methodology used in this case was more comprehensive than the methodology
that Judge Rakoff concluded was sufficient under the Fourth Amendment in Lumiere. Here, the
reviewers identified the documents that could be seized pursuant to the warrants, in some instances
by reference to portions, or earlier or later versions, of the documents or email threads. However,
because of practical challenges associated with the scale of the search and the technological
limitations of several of the review platforms used by DANY (discussed in detail in the
Government’s Opposition), DANY personnel did not consistently segregate every page of the
documents identified for seizure. Instead, they printed and/or saved the most relevant documents
or portions of documents, or memorialized their findings in internal emails, timelines, and memos,
which specifically referenced various emails and attachments they had identified as responsive.
Later, before producing discovery in May 2018, some reviewers were instructed to retrieve in their
entirety certain documents that were previously identified for seizure – the precise method that
Judge Rakoff blessed as constitutionally valid in Lumiere.4 In other words, here, documents and
pages that were identified in searches for seizure by April 2017, regardless of whether they also
were segregated by that time, should not be subject to suppression as the fruits of a constitutionally
unreasonable search.

       IV.     Conclusion

        For the foregoing reasons, the Court should deny the defendant’s motion to suppress and
permit the Government to rely on the 2,978 pages that were identified as responsive to the warrants
by April 2017, or for which Sadr has no standing to seek suppression.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                  by:         /s/
                                                        Jane Kim / Michael Krouse / Stephanie Lake
                                                           Assistant United States Attorneys
                                                        Garrett Lynch
                                                           Special Assistant United States Attorney
                                                        (212) 637-2038 / 2279 / 1066

cc: Defense Counsel (by ECF)


4
  Even if this Court were to conclude that retrieving un-segregated portions of documents that had
been identified as responsive during DANY’s responsiveness review violates the Fourth
Amendment, the Government submits that the good faith exception counsels against suppression
for the reasons set forth in the Government’s Opposition.
